Case 2:19-cv-12065-DPH-SDD ECF No. 1 filed 07/11/19                 PageID.1     Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 TRUSTEES OF THE PAINTERS
 UNION DEPOSIT FUND, a Voluntary
 unincorporated trust,                                       CASE NO.
                                                             HON.

        Plaintiff,

 vs.

 G.P. FINE FINISH DRYWALL, INC., a
 Michigan corporation and GARY PLATER,
 Individually, jointly and severally,

 Defendants.
 _______________________________________________________________________/
 FINKEL WHITEFIELD SELIK
 RICHARD M. SELIK (P24276)
 MARK MERLANTI (P35804)
 Attorneys for Plaintiff
 32300 Northwestern Highway, Suite 200
 Farmington Hills, MI 48334-1567
 248/855-6500
 _______________________________________________________________________/

                                       COMPLAINT

        Plaintiff, by and through its attorneys, FINKEL WHITEFIELD SELIK, complains

 against Defendants as follows:

        1.      Plaintiff is a voluntary, unincorporated trust, having its principal place of

 business in Southfield, Oakland County, Michigan.

        2.      Defendant, G.P. Fine Finish Drywall, Inc. (“Fine Finish”) is a Michigan

 corporation with its principal place of business located at 22506 Hillcrest Drive, in the City of

 Woodhaven, Wayne County, Michigan and is an employer in an industry affecting commerce


                                              1
Case 2:19-cv-12065-DPH-SDD ECF No. 1 filed 07/11/19                  PageID.2    Page 2 of 8




 within the meaning of Section 301 of the Labor Management Relations Act of 1947, as

 amended, 29 U.S.C. 185 (hereinafter "the Act").

        3.      Defendant Gary Plater (“Plater”) is an individual who, upon information and

 belief, resides in the City of Woodhaven, Wayne County, Michigan. At all times relevant

 hereto, Defendant Plater was an officer of Defendant Fine Finish.

        4.      Jurisdiction of this Court is predicated on Section 301 of the Act, this being a

 suit for violation of a contract between an employer and labor organization representing

 employees in an industry affecting interstate commerce.

        5.      Jurisdiction of this Court is further predicated on Sections 502(a)(3) and 515 of

 the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1132, 1145

 (hereinafter "ERISA"), this being a civil suit on behalf of named fiduciaries to enforce

 Defendants' obligations under the terms and conditions of a certain collective bargaining

 agreement and pension and employee benefit plan documents, and to enjoin certain acts and

 practices of Defendants which violate the terms and conditions thereof.

        6.      On October 1, 2007, Defendants entered into a collective bargaining agreement

 with Painters District Council No. 22 of the International Brotherhood of Painters and Allied

 Trades (AFL-CIO), hereinafter "the Painters Union." A copy of the collective bargaining

 agreement is attached as Exhibit A. Defendant Plater is an individual signatory to said

 agreement, having personally guaranteed the payment of wages and all other payments (fringe

 benefits) to be paid pursuant to the collective bargaining agreement.

        7.      Under the collective bargaining agreement, Defendants became obligated to

 make periodic payments to Plaintiff for various employee benefit funds established under the

 collective bargaining agreement. These payments represented a portion of wages earned by

                                              2
Case 2:19-cv-12065-DPH-SDD ECF No. 1 filed 07/11/19                 PageID.3      Page 3 of 8




 the employees of Defendant Fine Finish who are members of the Painters Union, and who

 work within the jurisdiction of the Painters Union.

        8.      Pursuant to the above-referenced collective bargaining agreement, Plaintiff is a

 collection fund created to coordinate the activities of the various employee benefit funds on

 behalf of the Painters Union, including, but not limited to the collection of contributions

 thereto and the prosecution of delinquencies. Plaintiff is a third-party beneficiary of the

 collective bargaining agreement.

        9.      The collective bargaining agreement and employee benefit fund trust

 agreement, adopted by reference therein, require Defendant Fine Finish to submit weekly

 reports which indicate the amount of contributions that said Defendant Fine Finish is

 obligated to pay, and further requires that all payments to the various fringe benefit funds be

 made on a timely basis. Said agreement further provides for the assessment of liquidated

 damages in the event payment is not made on a timely basis.

        10.     The collective bargaining agreement, (Article XVIII, Section 2), authorizes the

 Plaintiff to make regular audits of Defendant Fine Finish’s payroll records to ascertain whether

 Fine Finish has fully complied with its obligation to pay fringe benefit contributions.

        11.     Plaintiff conducted a payroll audit of Fine Finish’s records dated September 15,

 2017 covering the periods of April 1, 2016 through March 31, 2017 (“Audit Period”). This

 audit disclosed that Defendant Fine Finish failed to accurately report a net total of 171.75 hours

 of work on behalf of its employees, resulting in liability to Plaintiff in the amount of 3,794.30,

 Exhibit B.

        12.     On September 5, 2018, Plaintiff conducted a second payroll audit of Fine Finish

 covering the period of April 1, 2017 through March 31, 2018. This second audit disclosed that

                                               3
Case 2:19-cv-12065-DPH-SDD ECF No. 1 filed 07/11/19                 PageID.4      Page 4 of 8




 Defendant Fine Finish failed to accurately report a total of 385 hours of work on behalf of its

 employees, resulting in liability to Plaintiff in the amount of 8,531.08, Exhibit C.

        13.     Defendants have violated the terms of the collective bargaining agreement with

 the Painters Union and the various trust agreements incorporated therein by reference by

 failing to pay the required amount of fringe benefit contributions for the periods described in

 Paragraphs 11 and 12 and as reflected in the referenced two payroll audits attached hereto.

        14.     Defendant’s failed to pay the required fringe benefit contributions for the period

 of February 2019 through May 2019. Based on the weekly payroll reports submitted by

 Defendants for this period, the required fringe benefit contribution is $41,961.28.

        15.     The total amount of fringe benefit contributions owed to Plaintiff by Defendants

 for the unreported hours reflected in these two payroll audits and the failure to make the fringe

 benefit contributions as described in paragraph 14, is $54,286.66. In addition, Defendants are

 liable for liquidated damages of $10,857.33, representing an amount equal to 20% of the

 delinquent fringe benefit contributions, pursuant to Article XVIII, Section 3 of the collective

 bargaining agreement.

        16.     As a result of the foregoing, Defendants are indebted to Plaintiff in the total

 amount of $65,143.99, plus any amounts not paid for any periods after May, 2019 (plus

 applicable liquidated damages), the amount of which is presently not known, as to date,

 Defendants made the fringe benefit contributions for the first four weeks of June 2019.

        17.     Defendant Plater, as a personal guarantor of all payments owed under the

 collective bargaining agreement, is personally liable for all amounts owed.




                                               4
Case 2:19-cv-12065-DPH-SDD ECF No. 1 filed 07/11/19                  PageID.5     Page 5 of 8




         18.       The Defendants have failed and refused to pay these sums and otherwise

 comply with the provisions of the collective bargaining agreement, relating to the payment of

 fringe benefit contributions.

         19.       Defendants have further acted in concert to breach the obligations of the

 business entity to pay contributions to the Funds and to divert money paid to Defendants to be

 held in trust for the Funds.

         20.       Defendant Fine Finish’s persistent flaunting of its contractual and statutory

 obligations to submit contribution reports and pay contributions in a timely manner constitutes

 willful dereliction of Defendant Fine Finish’s obligations. Such dereliction has caused and

 will continue to cause irreparable injury to the participants and beneficiaries of the Funds,

 through jeopardizing their rights to benefits necessary to their health and well-being to which

 those beneficiaries are entitled.

         21.       The actions of Defendant Fine Finish described above threaten and continue to

 threaten the financial integrity of the Funds and impair their capacity to formulate funding

 standards, as well as cause the Funds to lose the monetary benefit of investment income which

 could be realized if Defendant Fine Finish’s fringe benefit contributions were remitted in a

 timely fashion.

         22.       The actions of Defendant Fine Finish described above constitute actual threats

 of irreparable injury to the Funds and their participants and beneficiaries for which there is no

 adequate remedy at law, and public policy supports enjoining Defendant Fine Finish’s

 activities.

         23.       The Funds have diligently requested Defendant Fine Finish to submit

 contribution reports and pay contributions in a timely manner and to otherwise comply with

                                                5
Case 2:19-cv-12065-DPH-SDD ECF No. 1 filed 07/11/19                  PageID.6     Page 6 of 8




 its obligations so as not to impair the rights of the Funds and their participants and

 beneficiaries, but Defendant Fine Finish continues to violate its contractual and statutory

 obligations to the detriment of the Funds and their participants and beneficiaries.

        24.       Under Section 502 of ERISA, 29 U.S.C. '1132, when the trustees of

 multiemployer fringe benefit funds obtain a judgment in favor of the funds in litigation to

 collect unpaid contributions, the Court shall award the greater of interest or liquidated

 damages provided for by the funds, in an amount not be exceed twenty percent of the unpaid

 contributions.

        25.       Under Section 502 of ERISA, 29 U.S.C. '1132, when the trustees of

 multiemployer fringe benefit funds obtain a judgment in favor of the funds in litigation to

 collect unpaid contributions, the court shall award . . . reasonable attorney fees and costs of

 the action, to be paid by the defendants, as well as interest on the unpaid contributions

 pursuant to statute.

        26.       Defendants may have engaged in a pattern of fraud to avoid paying required

 fringe benefit contributions to the Funds, and engaged in misconduct which includes

 converting money paid to Defendant Fine Finish for the purpose of paying fringe benefit

 contributions to the Funds, retaining money required to be held in trust under the Michigan

 Builders Trust Fund Act, M.C.L.A. '' 570.151-53 for the benefit of Defendant Fine Finish’s

 employees, withholding money from employee wages for transfer to the Funds but failing to

 do so, failing to submit monthly reports containing information about work performed by

 Defendant Fine Finish’s employees and intentionally engaging in a scheme to deprive the

 Funds of money owing to them.



                                               6
Case 2:19-cv-12065-DPH-SDD ECF No. 1 filed 07/11/19                   PageID.7     Page 7 of 8




        27.     As officer, owner and person who makes decisions with respect to the business

 entity’s compliance with their obligations to the Funds, and who operates the business entity

 as alter ego of himself for his benefit, special circumstances exist to dictate that the individual

 Defendant Plater maintains responsibility for the business entity’s compliance with its

 obligations to the Funds, on the basis that Defendant Plater is an alter ego of the business

 entity, and Defendant Plater, with fraudulent intent, improperly diverted money which the

 business entity and any other entity composing Defendant was required to hold in trust for

 payment of fringe benefit contributions to the Funds under the Michigan Builders Trust Fund

 Act, M.C.L.A. ''570.151-53, 29 C.F.R. '2510.3-102 and ERISA, exclusive of other reasons

 which may independently dictate that Defendant Plater maintains responsibility for the

 business entity’s compliance with its obligations to the Funds.

        28.     Defendant Plater is a fiduciary of the Funds as a result of his exercise of

 authority or control over unpaid fringe benefit contributions that constitute assets of the

 Funds. Defendant Plater breached his fiduciary duties to the Funds by electing to use money

 within his authority or control for purposes other than paying required fringe benefit

 contributions to the Funds.

 WHEREFORE, Plaintiff prays:

        A.      That this Court enter judgment against Defendants Fine Finish and Plater,

 jointly and severally, and in favor of Plaintiff in the amounts that are determined to be the

 correct amounts owing by Defendants, which as of this date is in an amount of not less than

 $65,143.99, plus interest for the delinquent contributions, liquidated damages, costs and

 attorney fees incurred by Plaintiff in the preparation, institution and prosecution of this

 proceeding;

                                               7
Case 2:19-cv-12065-DPH-SDD ECF No. 1 filed 07/11/19               PageID.8      Page 8 of 8




        B.     That this Court decree specific performance of the trust provision and

 collective bargaining agreement obligations of Defendants Fine Finish and Plater;

        C.     That this Court grant such other and further legal and/or equitable relief as may

 be deemed appropriate.



                                                     Respectfully Submitted,
                                                     FINKEL WHITEFIELD SELIK


                                                    /s/ Mark Merlanti_______________
 Dated: July 11, 2019                                RICHARD M. SELIK (P24276)
                                                     MARK MERLANTI (P35804)
                                                     Attorneys for Plaintiff
                                                     32300 Northwestern, Suite 200
                                                     Farmington Hills, MI 48334-1567
                                                    (248) 855-6500




                                             8
